Citation Nr: 1315118	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969 and from October 1970 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in January 2013; a transcript of that hearing is associated with the Veteran's virtual claims file.  The Board notes that following the Veteran's videoconference Board hearing, he submitted additional evidence material to this claim with a waiver of RO review in February 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an initial rating claim when such claim is raised by the record.  In this regard, the Veteran testified during his January 2013 hearing that he has not worked on account of his PTSD.  Therefore, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  However, as additional development is necessary prior to the adjudication of such issue, it is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C. 



FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas; without total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Here, the Board observes that the Veteran's claim for a higher rating for his PTSD originates from disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Additionally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in January 2009 and March 2012 in conjunction with the claim on appeal.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full mental and physical examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his attorney have alleged that his PTSD has worsened in severity since the March 2012 VA examination.  Rather, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 30 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examinations are necessary.

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Acting Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran described the impact of the disability on his activities of daily living.  The Veteran did not allege his symptoms were worse than when he was last examined in March 2012 or that there were additional, outstanding VA or private treatment records.  As such, the Board finds that the hearing discussion did not reveal any evidence that might be available but was not associated with the claims file. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the February 2009 rating decision on appeal, the Veteran was granted service connection for PTSD.  Such disability was assigned an initial rating of 30 percent, effective from April 7, 2008.  The Veteran filed a notice of disagreement with the initial rating assigned.  

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

Under the General Rating Formula, a 30 percent disability rating requires rating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

Here, the Board finds that the evidence of record supports a disability rating of 70 percent, but no higher, for the Veteran's PTSD during the entirety the appeal period.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's statements, his VA outpatient and private treatment records, and the reports of his VA psychiatric examinations conducted in January 2009 and March 2012, and the February 2013 Disability Benefits Questionnaire.

In January 2009, in connection with his claim for service connection, the Veteran had a VA compensation examination to determine whether his PTSD is attributable to his military service.  The Veteran stated he suffered from nightmares 3 to 4 times a week, intrusive thoughts, hyperarousal symptoms, irritability, road rage, feels on guard, and difficulty sleeping.  The report notes that he was prescribed Prazosin and Neurotin to help decrease the frequency of his nightmares.  He denied visual or auditory hallucinations.  Additionally, the Veteran reported he was married, has four children, and has a small group of friends with whom he feels safe.  As for employment, he last worked in 2003, when he retired.  

During the objective mental status portion of that evaluation, the examiner stated the Veteran received a score in the normal range.  He was neatly and casually dressed, and cooperative.  His mood was normal and no hygiene deficits were observed.  His speech was normal and thought processes were goal-oriented.  There was no evidence of hallucinations, delusions, obsessions, compulsions, or phobias.  The Veteran was oriented to person, place and time.  The examiner indicated the Veteran's judgment was good and his insight was intact.  The examiner stated that the Veteran's social functioning is impaired due to his hypervigilance to his environment, but he is able to maintain activities of daily living.  Additionally, the examiner described the Veteran's PTSD as having an occasional decrease in work ability or intermittent periods of inability to perform occupational tasks due to his PTSD, but generally he has satisfactory functioning.  The examiner did indicate that if the Veteran were working, due to his difficulty with irritability and sleep, he would display difficulty in an employment setting in getting along with others and that his level of productivity would be impaired due to fatigue.  A GAF score of 58 was assigned, which is indicative of moderate symptoms.  

The Veteran has also been receiving VA outpatient treatment for his PTSD and other physical problems.  The Board notes a December 2009 letter from Dr. Bain, a VA staff psychiatrist and the Veteran's treating physician, which stated Dr. Bain believed that the Veteran warranted a 50 percent disability rating because he was intolerant of people other than his wife.  He reported the Veteran threatened a neighbor with a gun and he hunts alone.  Dr. Bain stated that the Veteran has severely impaired ability to maintain social or work relationships, and that he is perpetually angry.  An August 2012 letter, also from Dr. Bain, reiterated his findings as stated above, but reports that the Veteran also has intrusive recollections and nightmares about Vietnam.  

Additionally, records from the Vet Center, dating from December 2007 through January 2010, are associated with the claims file.  A September 2008 letter from the readjustment counseling therapist reports that the Veteran has serious symptoms of PTSD and is in regular treatment.  A January 2010 letter from the Vet Center team leader reports the Veteran has chronic, severe PTSD and that the severity of the Veteran's PTSD symptoms has increased to the point where he requires both individual and group therapy.  The symptoms identified included intrusive thoughts, nightmares, depression, anger problems, anxiety, and avoidance/isolation issues.  The Veteran also reportedly had suicidal thoughts almost daily, however, he denied any plan to carry out the thoughts.  Ultimately, the team leader determined the Veteran has chronic severe PTSD, complicated by depression.  Finally, a November 2012 letter, also from a Vet Center readjustment therapist, stated that the Veteran presented in December 2007 with suicidal and homicidal thoughts, depression, anger, anxiety, nightmares, and flashbacks.  The therapist stated the Veteran was still participating in individual and group therapy.  He concluded by stating that the Veteran suffers from moderate to severe PTSD, that is complicated with guilt, severe depression, and anxiety.  

In March 2012, the Veteran again underwent evaluation for his PTSD.  The symptoms the Veteran described included depressed mood, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also indicated the Veteran suffers from recurrent or distressing dreams, avoidance practices, markedly diminished interest or participation in activities, restricted range of affect, feelings of detachment or estrangement, irritability or anger outburst, difficulty concentrating, hypervigilance, and exaggerated startle response.  Additionally, the Veteran stated he sleeps in a different bedroom from his wife because he cannot get over night terrors.  He stated he has twice tried to bite his wife on her face.  The Veteran was taking Zoloft, Trazodone, and Clondine.  


During the objective mental examination, the Veteran was described as casually dressed, with no grooming or hygiene deficits.  He was calm and cooperative.  His affect was described as somewhat irritable, and he stated his mood was "good."  The examiner noted the Veteran was somewhat difficult to keep on track but there did not appear to be any disturbances of thought content or perception.  He denied suicidal or homicidal ideation, plan, and intent.  The examiner noted the Veteran continues to exhibit PTSD symptoms, but that they did not appear to have significantly worsened since last examination.  A GAF score was not assigned.  

In January 2013, the Veteran presented testimony before the undersigned at a Board videoconference hearing.  At that time, he reported telling one of the VA examiners (he did not specify which during the hearing) that he had considered suicide but he did not tell her he had attempted suicide.  He also reportedly walked out of his job one day because he "couldn't take it."  The Veteran also reported suffering a panic attack while hunting several years back.  The Veteran's wife testified to the fact that the Veteran would sit on the couch and eat all day, and that she had to take early retirement to care for him as a result of his diabetes.  She described his moods as sometimes explosive, sometimes very quiet, and that she cannot get a handle on how he is going to be on any given day.  Additionally, she testified that he has difficulty sleeping and staying asleep, and described an incident where he pulled off the decorative buttons on bedding because he thought he needed a grenade.  The Veteran reported socialization issues due to his PTSD, and that he limits his socialization to his children.  He also stated that the severity of his symptoms affect his entire family.  

In February 2013, a Disability Benefits Questionnaire (DBQ), signed by the Veteran's treating physician, Dr. Bain, showed that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas.  The symptoms noted by Dr. Bain included persistent re-experiencing of the traumatic events, distressing dreams, practices avoidance techniques, feelings of detachment or estrangement from others, difficulty falling/staying asleep, irritability, markedly diminished interest or participation in significant activities, difficulty concentrating, hypervigilance, and exaggerated startle response, all with a duration of more than one month.  Additionally, the Veteran has memory loss, difficulty establishing or maintaining effective work and social relationships, suicidal ideations, and neglects his personal appearance and hygiene.  Dr. Bain assigned a GAF score of 50.  

Based on the medical and lay evidence of record, the Board finds that the Veteran's PTSD more closely approximates the rating criteria for a 70 percent disability rating.  As previously noted, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

First, the Board notes that the Veteran reported suicidal ideation almost daily to his Vet Center team leader.  Additionally, he testified at his January 2013 hearing that he once attempted suicide but has not done so again, although he continues to have suicidal thoughts.  Most recently, the February 2013 DBQ confirms the Veteran's reports of suicidal ideations.  While the Board notes there is no evidence the Veteran suffers from obsessional rituals, and his speech has never been described as illogical, obscure, or irrelevant, the Vet Center team leader specifically noted depression and the Veteran has been consistently described as irritable and "explosive."  The Veteran has also been prescribed significant psychiatric medications, including Zoloft, Trazodone, and Clondine, to control his PTSD symptoms.  

Regarding the Veteran's ability to establish and maintain effective relationships, the March 2012 VA examiner noted that the Veteran reported he sleeps in a different bedroom from his wife because he cannot get over night terrors (noting that he has twice tried to bite his wife on her face).  The Veteran reported excellent relationships with his children; however, he only has a small group of friends with whom he feels safe and pretty much limits socializing to his children.  Moreover, the Veteran reports he walked out of his job because he "couldn't take it."  Most recently, the February 2013 DBQ determined the Veteran has difficulty establishing and maintaining effective work and social relationships.  

Importantly, the Board further notes that the evidence of record reflects that the Veteran has additional symptomatology such as intrusive recollections and dreams, hypervigilance, nightmares, avoidance, irritability, markedly diminished interest or participation in significant activities, exaggerated startle response, difficulty sleeping, and difficulty concentrating.  See Mauerhan, supra.  The Board has also considered the Veteran's GAF scores, which range from 50 to 58, indicating moderate to severe symptoms.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds that during the entire appeal period, the Veteran's PTSD symptomatology have more nearly approximated the criteria for a 70 percent disability rating.  As such, the Board finds that a disability rating of 70 percent is warranted for the entire appeal period.  38 C.F.R. §§ 4.3, 4.7.

However, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  As noted, the Veteran is consistently oriented to time, place, and person, has no significant impairment in his thought process, has been married for many years, has excellent relationships with his children, and occasionally socializes with a small group of trusted friends.  As such, the Board does not find that the Veteran has total social and occupational impairment.  Accordingly, the Board does not find that the Veteran's symptomatology more nearly approximate the criteria for a 100 percent schedular disability rating.

Accordingly, the Board finds that the medical and lay evidence support a rating of 70 percent for the Veteran's PTSD for the entire period on appeal.  38 C.F.R. § 4.130, DC 9411.


ORDER

For the entire appeal period, an initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, the Veteran is not working and essentially has alleged that he is unemployable due to his PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised in this case.  The Board finds that further development is necessary for a fair adjudication of the Veteran's TDIU claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice as to a TDIU, obtaining outstanding treatment records, and obtaining an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

With regard to the claim for an evaluation in excess of 70 percent for PTSD on an extra-schedular basis only, the Board finds that it is premature to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

The Board notes that it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a) . 

In the exceptional case, however, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

Therefore, the RO should determine whether a referral for extraschedular consideration for PTSD is warranted based upon all the evidence of record following the completion of development on the TDIU claim.

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Thereafter, the AOJ should arrange for the Veteran to undergo a social and industrial survey to ascertain if his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file must be made available to the examiner and reviewed in connection with the examination.  It is imperative for the social and industrial survey examiner to understand that the focus of the inquiry is on whether or not his service-connected disabilities alone would preclude substantially gainful employment in light of his education and work history.  If the examiner cannot respond to the question posed without resorting to mere speculation, the examiner must so state and must provide an explanation for why an opinion cannot be provided without resorting to mere speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim (and the matter of entitlement to an increased rating for PTSD on an extra-schedular basis) should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


